       Case 4:19-cr-06063-SMJ         ECF No. 40   filed 11/12/19   PageID.91 Page 1 of 2




1
                                                                         FILED IN THE
                                                                     U.S. DISTRICT COURT
2                                                              EASTERN DISTRICT OF WASHINGTON




3                                                               Nov 12, 2019
                                                                    SEAN F. MCAVOY, CLERK


4

5                         UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                         No. 4:19-CR-06063-SMJ-1

8                        Plaintiff,                    ORDER CONTINUING
                                                       DETENTION HEARING
9    vs.
                                                       ECF No. 38
10   MONICA PESINA,

11                       Defendant.                    **ACTION REQUIRED**

12         On Tuesday, November 12, 2019, the Court appeared for a detention hearing

13   in accordance with 18 U.S.C. § 3142(f). Defendant appeared, in custody, with

14   court-appointed counsel Adam Pechtel. Assistant United States Attorney

15   Stephanie Van Marter represented the United States.

16         Defendant orally motioned for a continuance to allow additional time to

17   form a viable release plan. Given the Defendant’s need for additional time, the

18   detention hearing was continued. Accordingly, IT IS HEREBY ORDERED:

19         1. Defendant’s Oral Motion to Continue, ECF No. 38, is GRANTED.

20         2. The detention hearing is continued to Tuesday, November 19, 2019

2
     ORDER - 1
       Case 4:19-cr-06063-SMJ     ECF No. 40   filed 11/12/19   PageID.92 Page 2 of 2




1    at 12:00 PM, before Judge Dimke, appearing by video, in Richland,

2    Washington.

3          3. Defendant shall be held in custody until further order of the Court.

4          4. A supplemental pre-trial services report shall be completed.

5          5. Defendant shall be afforded reasonable opportunity for private

6    consultation with counsel.

7          DATED this November 12, 2019.

8                                s/Mary K. Dimke
                                 MARY K. DIMKE
9                       UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

2
     ORDER - 2
